PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on November 5, 2010, in Duval County Circuit Court case number 16-2009-CF-009876-AXXX-MA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). The court notes that the Public Defender has been appointed to represent petitioner in the appeal authorized by this opinion.
KAHN, DAVIS, and HAWKES, JJ., concur.